OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3615 Madison Mosaic Equity Trust (Exact name of registrant as specified in charter) 550 Science Drive, Madison, WI 53711 (Address of principal executive offices)(Zip code) Pamela M. Krill Madison/Mosaic Legal and Compliance Department 550 Science Drive Madison, WI53711 (Name and address of agent for service) Registrant's telephone number, including area code: 608-274-0300 Date of fiscal year end: December 31 Date of reporting period: March 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (ss 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. s 3507. Item 1. Schedule of Investments Midcap Fund COMMON STOCK - 93.0% Shares Value (Note 1) Consumer Discretionary - 17.6% Bed Bath & Beyond Inc.* CarMax Inc.* Liberty Global Inc., Class C* Omnicom Group Inc. Staples Inc. TJX Cos. Inc. Yum! Brands Inc. Consumer Staples - 3.6% Brown-Forman Corp., Class B McCormick & Co. Inc. Energy - 6.7% EOG Resources Inc. Noble Corp.* Southwestern Energy Co.* Financials - 21.7% Arch Capital Group Ltd.* Brookfield Asset Management Inc. Brown & Brown Inc. Leucadia National Corp. Markel Corp.* T Rowe Price Group Inc. WR Berkley Corp. Health Care - 13.7% Covance Inc.* CR Bard Inc. DENTSPLY International Inc. Laboratory Corp. of America Holdings* Techne Corp. Industrials - 16.4% Copart Inc.* IDEX Corp. Jacobs Engineering Group Inc.* Ritchie Bros Auctioneers Inc. Wabtec Corp./DE Waste Management Inc. Information Technology - 11.1% Amphenol Corp., Class A Broadridge Financial Solutions Inc. FLIR Systems Inc. Western Union Co./The Materials - 2.2% Ecolab Inc. Total Common Stock (Cost $111,196,337) Repurchase Agreement - 5.3% With U.S. Bank National Association issued 3/31/11 at 0.01%, due 4/1/11, collateralized by $8,591,883 in Freddie Mac MBS #E99143 due 2/1/20.Proceeds at maturity are $8,423,393 (Cost $8,423,390) TOTAL INVESTMENTS - 98.3% (Cost $119,619,727) NET OTHER ASSETS AND LIABILITIES - 1.7% TOTAL ASSETS - 100% *Non-income producing Investors Fund COMMON STOCK - 93.8% Shares Value (Note 1) Consumer Discretionary - 7.3% Staples Inc. Target Corp. Walt Disney Co./The Consumer Staples - 14.8% Coca-Cola Co./The Costco Wholesale Corp. Diageo PLC, ADR Kraft Foods Inc., Class A PepsiCo Inc./NC Walgreen Co. Energy - 15.0% Apache Corp. Chevron Corp. Noble Corp.* Petroleo Brasileiro S.A., ADR Schlumberger Ltd. Southwestern Energy Co.* Financials - 14.1% Bank of New York Mellon Corp./The Berkshire Hathaway Inc., Class B* Franklin Resources Inc. Markel Corp.* US Bancorp Health Care - 11.7% Johnson & Johnson Laboratory Corp. of America Holdings* Novartis AG, ADR UnitedHealth Group Inc. Industrials - 8.4% 3M Co. Jacobs Engineering Group Inc.* Waste Management Inc. Information Technology - 22.5% Cisco Systems Inc. Google Inc., Class A* Intel Corp. International Business Machines Corp. Microsoft Corp. QUALCOMM Inc. Visa Inc., Class A Total Common Stock (Cost $34,719,754) Repurchase Agreement - 6.1% With U.S. Bank National Association issued 3/31/11 at 0.01%, due 4/1/11, collateralized by $2,650,969 in Freddie Mac MBS #E99143 due 2/1/20.Proceeds at maturity are $2,598,983 (Cost $2,598,982) TOTAL INVESTMENTS - 99.9% (Cost $37,318,736) NET OTHER ASSETS AND LIABILITIES - 0.1% TOTAL ASSETS - 100% *Non-income producing ADR-American Depository Receipt Balanced Fund COMMON STOCK - 63.7% Shares/Par Value Value (Note 1) Consumer Discretionary - 5.0% Staples Inc. Target Corp. Walt Disney Co./The Consumer Staples - 10.2% Coca-Cola Co./The Costco Wholesale Corp. Diageo PLC, ADR Kraft Foods Inc., Class A PepsiCo Inc./NC Walgreen Co. Energy - 10.0% Apache Corp. Chevron Corp. Noble Corp.* Petroleo Brasileiro S.A., ADR Schlumberger Ltd. Southwestern Energy Co.* Financials - 9.5% Bank of New York Mellon Corp./The Berkshire Hathaway Inc., Class B* Franklin Resources Inc. Markel Corp.* US Bancorp Health Care - 8.0% Johnson & Johnson Laboratory Corp. of America Holdings* Novartis AG, ADR UnitedHealth Group Inc. Industrials - 5.7% 3M Co. Jacobs Engineering Group Inc.* Waste Management Inc. Information Technology - 15.3% Cisco Systems Inc. Google Inc., Class A* Intel Corp. International Business Machines Corp. Microsoft Corp. QUALCOMM Inc. Visa Inc., Class A Total Common Stock (Cost $6,552,187) CORPORATE NOTES AND BONDS - 17.0% Consumer Discretionary - 0.5% Comcast Cable Communications Holdings Inc., 8.375%, 3/15/13 Consumer Staples - 1.9% Costco Wholesale Corp., 5.3%, 3/15/12 Kraft Foods Inc., 5.625%, 11/1/11 Sysco Corp., 5.25%, 2/12/18 Energy - 3.6% BP Capital Markets PLC, 3.875%, 3/10/15 Devon Energy Corp., 6.3%, 1/15/19 Marathon Oil Corp., 6%, 10/1/17 Valero Energy Corp., 6.875%, 4/15/12 Financials - 4.0% Allstate Corp./The, 6.2%, 5/16/14 American Express Co., 4.875%, 7/15/13 Berkshire Hathaway Finance Corp., 4.85%, 1/15/15 General Electric Capital Corp., 4.8%, 5/1/13 Health Care - 1.2% Abbott Laboratories, 5.6%, 11/30/17 Industrials - 0.9% United Parcel Service Inc., 5.5%, 1/15/18 Information Technology - 3.6% Cisco Systems Inc., 5.5%, 2/22/16 Hewlett-Packard Co., 4.5%, 3/1/13 Oracle Corp., 4.95%, 4/15/13 Western Union Co./The, 5.93%, 10/1/16 Telecommunication Services - 1.3% Verizon New England Inc., 6.5%, 9/15/11 Total Corporate Notes and Bonds (Cost $1,973,066) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 15.1% Fannie Mae - 2.1% 4.875%, 5/18/12 2.375%, 7/28/15 Federal Home Loan Bank - 1.4% 5.5%, 8/13/14 Freddie Mac - 1.3% 4.875%, 11/15/13 U.S. Treasury Note - 10.3% 5.125%, 6/30/11 1%, 7/31/11 0.5%, 11/15/13 4.25%, 8/15/14 3.125%, 10/31/16 3.75%, 11/15/18 2.625%, 11/15/20 Total U.S. Government and Agency Obligations (Cost $1,799,845) Repurchase Agreement - 3.7% With U.S. Bank National Association issued 3/31/11 at 0.01%, due 4/1/11, collateralized by $459,365 in Freddie Mac MBS #E99143 due 2/1/20.Proceeds at maturity are $450,357 (Cost $450,357) TOTAL INVESTMENTS - 99.5% (Cost $10,775,455) NET OTHER ASSETS AND LIABILITIES - 0.5% TOTAL ASSETS - 100% *Non-income producing ADR-American Depository Receipt PLC-Public Limited Company Disciplined Equity Fund COMMON STOCK - 92.1% Shares Value (Note 1) Consumer Discretionary - 9.9% Discovery Communications Inc.* Omnicom Group Inc. Staples Inc. Target Corp. TJX Cos. Inc. Walt Disney Co./The Yum! Brands Inc. Consumer Staples - 9.3% Coca-Cola Co./The Costco Wholesale Corp. Diageo PLC, ADR Kraft Foods Inc., Class A PepsiCo Inc./NC Walgreen Co. Energy - 12.7% Apache Corp. Chevron Corp. ConocoPhillips Noble Corp.* Petroleo Brasileiro S.A., ADR Schlumberger Ltd. Southwestern Energy Co.* Financials - 15.1% American Express Co. Bank of New York Mellon Corp./The Berkshire Hathaway Inc., Class B* Brookfield Asset Management Inc. Franklin Resources Inc. Markel Corp.* Morgan Stanley Northern Trust Corp. US Bancorp WR Berkley Corp. Health Care - 10.0% Allergan Inc./United States Johnson & Johnson Laboratory Corp. of America Holdings* Novartis AG, ADR Teva Pharmaceutical Industries Ltd., ADR UnitedHealth Group Inc. Industrials - 10.2% 3M Co. Aecom Technology Corp.* Copart Inc.* Illinois Tool Works Inc. Jacobs Engineering Group Inc.* Waste Management Inc. Information Technology - 17.7% Cisco Systems Inc. FLIR Systems Inc. Google Inc., Class A* Intel Corp. International Business Machines Corp. Microsoft Corp. QUALCOMM Inc. Visa Inc., Class A Western Union Co./The Materials - 2.8% Ecolab Inc. Praxair Inc. Telecommunication Services - 2.1% AT&T Inc. Utilities - 2.3% NextEra Energy Inc. Total Common Stock (Cost $145,561,407) Repurchase Agreement - 7.7% With U.S. Bank National Association issued 3/31/11 at 0.01%, due 4/1/11, collateralized by $13,428,118 in Freddie Mac MBS #E99143 due 2/1/20.Proceeds at maturity are $13,164,787 (Cost $13,164,784) TOTAL INVESTMENTS - 99.8% (Cost $158,726,191) NET OTHER ASSETS AND LIABILITIES - 0.2% TOTAL ASSETS - 100% *Non-income producing ADR-American Depository Receipt PLC-Public Limited Company Madison Institutional Equity Option Fund COMMON STOCK - 81.9% Shares Value (Note 1) Consumer Discretionary - 17.1% American Eagle Outfitters Inc. Bed Bath & Beyond Inc.* Best Buy Co. Inc. Lowe's Cos. Inc. Staples Inc. Target Corp. TJX Cos. Inc. Energy - 2.7% EOG Resources Inc. Financials - 12.6% American Express Co. Bank of America Corp. Bank of New York Mellon Corp./The Morgan Stanley State Street Corp. Health Care - 27.7% Biogen Idec Inc.* Celgene Corp.* Genzyme Corp.* Gilead Sciences Inc.* Mylan Inc./PA* Pfizer Inc. Teva Pharmaceutical Industries Ltd., ADR Information Technology - 21.8% Adobe Systems Inc.* Brocade Communications Systems Inc.* Cisco Systems Inc. eBay Inc.* Google Inc., Class A* Microsoft Corp. Symantec Corp.* Visa Inc., Class A Total Common Stock(Cost $4,632,372) INVESTMENT COMPANIES - 3.9% iPATH S&P hort-Term Futures ETN* Powershares QQQ Trust Series 1 Total Investment Companies (Cost $247,982) Repurchase Agreement - 19.5% With U.S. Bank National Association issued 3/31/11 at 0.01%, due 4/1/11, collateralized by $1,115,112 in Freddie Mac MBS #E99143 due 2/1/20.Proceeds at maturity are $1,093,244 (Cost $1,093,244) TOTAL INVESTMENTS - 105.3% (Cost $5,973,598) NET OTHER ASSETS AND LIABILITIES - 0.1% Total Call Options Written - (5.3%) TOTAL ASSETS - 100% *Non-income producing ADR-American Depository Receipt ETN-Exchange Traded Note Call Options Written Contracts Expiration Strike Price Market Value Adobe Systems Inc. 38 April 2011 American Eagle Outfitters Inc. August 2011 American Express Co. 40 April 2011 Bank of America Corp. April 2011 Bank of New York Mellon Corp./The 35 June 2011 Bed Bath & Beyond Inc. 18 May 2011 Biogen Idec Inc. 50 April 2011 Brocade Communications Systems Inc. October 2011 Celgene Corp. 9 April 2011 Celgene Corp. 31 July 2011 eBay Inc. 42 April 2011 EOG Resources Inc. 13 April 2011 Genzyme Corp. 20 April 2011 Gilead Sciences Inc. 50 May 2011 Google Inc. 3 June 2011 iPATH S&P hort-Term Futures ETN 36 May 2011 Lowe's Cos. Inc. 86 April 2011 Morgan Stanley 60 July 2011 Mylan Inc./PA April 2011 Pfizer Inc. 85 June 2011 Powershares QQQ Trust Series 1 20 May 2011 State Street Corp. 25 August 2011 Symantec Corp. 60 July 2011 Teva Pharmaceutical Industries Ltd. 30 June 2011 TJX Cos. Inc. 25 July 2011 Visa Inc. 25 June 2011 Total Call Options Written (Premiums received $216,370) Small/Mid-Cap Fund COMMON STOCK - 93.2% Shares Value (Note 1) Consumer Discretionary - 13.9% Bed Bath & Beyond Inc.* CarMax Inc.* Lamar Advertising Co., Class A* Omnicom Group Inc. Staples Inc. TJX Cos. Inc. Yum! Brands Inc. Consumer Staples - 3.5% Brown-Forman Corp., Class B McCormick & Co. Inc. Energy - 8.7% Co.ntango Oil & Gas Co.* Ensco PLC, ADR EOG Resources Inc. Noble Corp.* Southwestern Energy Co.* Financials - 22.1% Arch Capital Group Ltd.* Brookfield Asset Management Inc. Brookfield Properties Corp. Brown & Brown Inc. IntercontinentalExchange Inc.* Leucadia National Corp. Markel Corp.* 94 RLI Corp. T Rowe Price Group Inc. WR Berkley Corp. Health Care - 12.6% Covance Inc.* CR Bard Inc. DENTSPLY International Inc. IDEXX Laboratories Inc.* Laboratory Corp. of America Holdings* Techne Corp. Industrials - 14.9% Copart Inc.* IDEX Corp. Jacobs Engineering Group Inc.* Knight Transportation Inc. Ritchie Bros Auctioneers Inc. Wabtec Corp./DE Waste Management Inc. Information Technology - 11.9% Adobe Systems Inc.* Amphenol Corp., Class A Blackboard Inc.* Broadridge Financial Solutions Inc. FLIR Systems Inc. Western Union Co./The Materials - 3.4% Ecolab Inc. Valspar Corp. Telecommunication Services - 2.2% Crown Castle International Corp.* Total Common Stock (Cost $1,295,030) INVESTMENT COMPANIES - 1.3% iShares Gold Trust* Total Investment Companies (Cost $16,763) Repurchase Agreement - 5.0% With U.S. Bank National Association issued 3/31/11 at 0.01%, due 4/1/11, collateralized by $90,284 in Freddie Mac MBS #E99143 due 2/1/20.Proceeds at maturity are $88,514 (Cost $88,514) TOTAL INVESTMENTS - 99.5% (Cost $1,400,307) NET OTHER ASSETS AND LIABILITIES - 0.5% TOTAL ASSETS - 100% *Non-income producing ADR-American Depository Receipt PLC-Public Limited Company Notes to Quarterly Holdings Report 1. Portfolio Valuation: Securities traded on a national securities exchange are valued at their closing sale price except for securities traded on NASDAQ which are valued at the NASDAQ official closing Price (“NOCP”).Repurchase agreements and other securities having maturities of 60 days or less are valued at amortized cost, which approximates market value.Securities having longer maturities, for which quotations are readily available, are valued at the mean between their closing bid and ask prices.Securities for which market quotations are not readily available are valued at their fair value as determined in good faith under procedures approved by the Board of Trustees. Each fund has adopted the Financial Accounting Standards Board (“FASB”) applicable guidance on fair value measurements.Fair value is defined as the price that each fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy is used to maximize the use of observable market data “inputs” and minimize the use of unobservable “inputs” and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 –quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates,prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The valuation techniques used by the funds to measure fair value for the period ended March 31, 2011 maximized the use of observable inputs and minimized the use of unobservable inputs.As of March 31, 2011, and for the six-month period then ended, none of the funds held securities deemed as a Level 3. Quoted Prices in Active Markets for Identical Investments Significant Other Observable Inputs Significant Unobservable Inputs Value at Fund (Level 1) (Level 2) (Level 3) 3/31/2011 Mid-Cap Fund Common Stocks $- $- $ 147,709,955 Repurchase Agreement $- $ 156,133,345 Investors Fund Common Stocks Repurchase Agreement $- Balanced Fund Common Stocks $- $- Corporate Notes and Bonds U.S. Government and Agency Obligations Repurchase Agreement $- Disciplined Equity Fund Common Stocks $- $- Repurchase Agreement $- $ 171,338,182 Madison Institutional Equity Option Fund Assets: Common Stocks $- $- Investment Companies Repurchase Agreement $- Liabilities: Written Options $- $- $- $- Small/Mid-Cap Fund Common Stocks $- $- Investment Company Repurchase Agreement $- Statement of Assets & Liability Presentation of Fair Values of Derivative Instruments Asset Derivatives Liability Derivatives Derivatives not accounted for as hedging instruments Statement of Assets and Liabilities Location Fair Value Statement of Assets and LiabilitiesLocation Fair Value Equity contracts $- Options Written Item 2. Controls and Procedures. (a) The registrant's principal executive officer and principal financial officer determined that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "Act") are effective, based on their evaluation of these controls and procedures within 90 days of the date of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act. There were no significant changes in the Trust's internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation. The officers identified no significant deficiencies or material weaknesses. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Madison Mosaic Equity Trust By: (signature) W. Richard Mason, CCO and Assistant Secretary Date: May 19, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: (signature) Katherine L. Frank, Chief Executive Officer Date: May 19, 2011 By: (signature) Greg Hoppe, Principal Financial Officer Date: May 19, 2011
